DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7 and 9-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maloney (US 2004/0229560) in view of Karani et al (US 2016/0004953).

Per claim 1, Maloney teaches a method for monitoring, the method comprising: providing a user attached monitor, wherein the user attached monitor device includes (abstract and paragraph 0053 teaches user attached monitor): 
a strap operable to secure the user attached monitor device to a wrist of a monitored individual (paragraph 0053 teaches PET tag can be a wristwatch); 
a first sensor for detecting a sensed, [passive] biometric data (Fig. 2 teaches a tag comprising of plurality of different sensors including biometric sensor to sense data); and 
a second sensor for detecting a sensed, [active] biometric data (Fig. 2); 
receiving the sensed, [passive] biometric data; based at least in part upon the sensed, [passive] biometric data, requesting the monitored individual engage the user attached monitor device to enable the second sensor to sense the sensed, [active] biometric data (0039 teaches receiving sensed data from a motion sensor and upon receiving motion data, requesting the employee/user to perform authentication using the biometric data); and 
determining a tamper status of the user attached monitor device based at least in part on at least one of the sensed, [passive] biometric data and the sensed, [active] biometric data (paragraph 0006 and 0012 teaches tamper proof tracking. Also see paragraph 0038, 0039 and 0051 teaches intentionally/unintentionally tampering with the tag or tampering based on the sensed location information. Furthermore, paragraph 0011 teaches determining tampering based on improper identification using the fingerprint sensor).  
But, Maloney does not explicitly teach the sensors are active and passive sensors. However, in the art of RFID, active/passive tags/sensors are well-known. To further support this, Karani in an analogous art teaches an RFID wristband. Karani further teaches using active/passive biometric tags/sensors in the wristband (paragraph 0053 and 0041). Therefore, before the effective filling date of the invention, it would have been obvious to one of ordinary skill in the art for Maloney to use the passive/active sensors of Karani. The rationale would be that both passive and active sensors have their own advantages. Passive tags are cost effective and doesn’t need a source of power and active tags have longer range of communication. So certain active/passive sensors can be used for continuous monitoring and certain can be used only when needed so. 

Per claim 2, Maloney teaches wherein the first sensor is selected from a group consisting of: a pulse sensor; a blood oxygen sensory, a proximity sensor, a body temperature sensor, and a motion sensor (0027 and 0039 teaches motion sensor).  

	Per claim 3, Maloney teaches reporting the tamper status to a central monitor station via a wireless communication network (0011 teaches determining tampering based on improper identification using the fingerprint sensor and wirelessly notifying a host server).  

	Per claim 4, Karani teaches wherein the sensed, passive biometric data is a pulse rate of the monitored individual (0072 teaches pulse sensor).  

	Per claim 5, Maloney teaches wherein the sensed, active biometric data is selected from a group consisting of: a finger print of the monitored individual, a face image of the monitored individual, and an electrocardiogram of the monitored individual (0039 and 011 teaching finger print).

	Per claim 6, see rejection of claim 4.
	Per claim 7, see rejection of claim 5. 
	Per claim 9, Maloney teaches wherein requesting the monitored individual engage the user attached monitor device includes alerting the monitored individual of a requested test via one or more of: a display on the user attached monitor device; a vibrator on the user attached monitor device; and a speaker on the user attached monitor device (0039 and rejection of claim 1 above teaches speaker, vibrator and a display to request user to authenticate using the biometric means).  

	Per claim 10, see rejection of claim 9. 

	Per claim 11, see rejection of claim 1, as claim 11 is a system of claim 1. Maloney further teaches a processor; and a computer readable medium (Fig. 2 teaches a CPU, processor, memory that is in communication with the sensors to read, acquire, sense and transmit the sensed information). 
	Per claim 12, see rejection of claim 2. 
	Per claim 13, see rejection of claim 3 and 11. 
	Per claim 14, see rejection of claim 4. 
	Per claim 15, see rejection of claim 5. 
	Per claim 16, see rejection of claim 6. 
	Per claim 17, see rejection of claim 7. 
	Per claim 19, see rejection of claim 9. 
	Per claim 20, see rejection of claim 10. 

Allowable Subject Matter
Claims 8 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
In regards to claim 8 and 18, Maloney in view of Karani teaches all the limitations of claim 8 and 18 above. But, neither Maloney, Karani nor any other prior art of record teaches wherein the user attached monitor device further comprises: a continuity-based tamper sensor including a conductive element extending through the strap; and wherein the method further includes: detecting a continuity status using the continuity-based tamper sensor; and determining the tamper status of the user attached monitor device based at least in part on a combination of the continuity status and at least one of the sensed, passive biometric data and the sensed, active biometric data.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ghazarian (US 2002/0089434) paragraph 0048 teaches conductive tamper sensor for a wristband. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMEED ALIZADA whose telephone number is (571)270-5907. The examiner can normally be reached Monday-Friday, 9:30 am until 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMEED ALIZADA/Primary Examiner, Art Unit 2685